NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       SEP 15 2021
                                                                     MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

LARRY STEVEN WILKINS; JANE B.                   No.   20-35745
STANTON,
                                                D.C. No. 9:18-cv-00147-DLC
                Plaintiffs-Appellants,

 v.                                             MEMORANDUM*

UNITED STATES OF AMERICA,

                Defendant-Appellee.

                  Appeal from the United States District Court
                           for the District of Montana
                  Dana L. Christensen, District Judge, Presiding

                      Argued and Submitted August 11, 2021
                               Seattle, Washington

Before: EBEL,** BRESS, and VANDYKE, Circuit Judges.

      Appellants are landowners near Connor, Montana, whose properties are

burdened by an easement that their predecessors-in-interest granted to the United




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The Honorable David M. Ebel, United States Circuit Judge for the U.S.
Court of Appeals for the Tenth Circuit, sitting by designation.
States in 1962.1      The easement covers Robbins Gulch Road, which crosses

Appellants’ private property for approximately one mile.2

        As early as 1972, maps published by the U.S. Forest Service identified

Robbins Gulch Road as an “improved road” with no use restrictions. Forest Service

maps from 1981, 1993, and 2005 confirmed the same: the use of Robbins Gulch

Road had no restrictions. On May 3, 2006, the Forest Service temporarily closed

Robbins Gulch Road to the public with a physical barrier and later placed a sign on

the road that read “PUBLIC ACCESS THRU PRIVATE LANDS.”

        Frustrated by increasing public use of the road and the effects of that use on

their properties, Appellants brought suit against the United States on August 23,

2018 under the Quiet Title Act (QTA), 28 U.S.C. § 2409a. Appellants sought to

confirm that the easement does not permit public use of the road and to enforce the

government’s obligations to patrol and maintain the road against unrestricted public

use. The district court granted the government’s motion to dismiss, finding it lacked

jurisdiction because Appellants’ claims were time-barred under the QTA. The

district court later denied Appellants’ motion to alter or amend the judgment under

Rule 59(e).




1
    Larry Wilkins obtained his property in 1991, and Jane Stanton in 2004.
2
  The parties are familiar with the facts, and we cite them herein only where
necessary.

                                           2
      On appeal, Appellants contend that the district court erred in determining that

(1) the QTA’s statute of limitations is jurisdictional; (2) the question of when

Appellants’ claims accrued was not so intertwined with the merits to make dismissal

improper; (3) all of Appellants’ claims accrued at the same time; and (4) the claims

were untimely. In a separate opinion filed simultaneously with this memorandum

disposition, we rejected Appellants’ first and second arguments.3

      We have jurisdiction under 28 U.S.C. § 1291 and review de novo the district

court’s decision to dismiss for lack of subject-matter jurisdiction. United States ex

rel. Hartpence v. Kinetic Concepts, Inc., 792 F.3d 1121, 1126 (9th Cir. 2015) (en

banc). “Where the district court relied on findings of fact to draw its conclusions

about subject-matter jurisdiction, we review those factual findings for clear error.”

Id. at 1126–27. Additionally, “[w]hen the accrual of the statute of limitations in part

turns on what a reasonable person should have known, we review … for clear error.”

Kingman Reef Atoll Invs., L.L.C. v. United States, 541 F.3d 1189, 1195 (9th Cir.

2008) (citation and internal quotation marks omitted).




3
 The opinion reaffirms that the QTA’s statute of limitations is jurisdictional under
binding precedent and that the jurisdictional questions in this appeal are not
dependent on the merits.

                                          3
                                  DISCUSSION

A.    All of Appellants’ Claims Accrued at the Same Time.

      Appellants argue that the district court erred in treating their claims as

accruing at the same time. Specifically, Appellants argue that their claims—

challenging public use of the easement, parking along the easement, and the

government’s satisfaction of its obligations under the easement—accrued at

different times and should have been analyzed on an individual basis.

      For purposes of calculating the statute of limitations under the QTA, an

“action shall be deemed to have accrued on the date the plaintiff or his predecessor

in interest knew or should have known of the claim of the United States.” 28 U.S.C.

§ 2409a(g) (emphasis added). An action accrues when a “reasonable landowner”

would have been alerted to an adverse claim. Shultz v. Dep’t of Army, 886 F.2d

1157, 1160 (9th Cir. 1989).

      All of Appellants’ claims—despite being organized as two separate causes of

action in the complaint—were ultimately premised on the public’s alleged

unauthorized use of the road. The claims therefore accrued at the same time—when

a reasonable landowner should have known of the government’s position that its

easement allowed for public use of the road.

      Appellants’ complaint focuses its parking challenge on “public” parking in

the easement and is not a distinct claim that accrued separately from the public use


                                         4
claim.     Likewise, Appellants’ “patrol and maintain” claims are premised on

patrolling and maintaining the road against public use and thus also accrued at the

same time as the public use claim. A “reasonable landowner,” Shultz, 886 F.2d at

1160, would have been alerted to all of these claims at the same time, and therefore

they accrued simultaneously.

         Accordingly, the district court did not err in treating all of Appellants’ claims

as accruing at the same time.

B.       All of Appellants’ Claims are Time-Barred.

         Finally, Appellants claim that the district court erred in determining that their

claims were time-barred under the QTA’s twelve-year statute of limitations. The

QTA’s statute of limitations requires Appellants to bring a case “within twelve years

of the date upon which [the claims] accrued.” 28 U.S.C. § 2409a(g). Accrual occurs

“on the date the plaintiff or his predecessor in interest knew or should have known

of the claim of the United States.” Id. And “[t]o start the limitations period, the

government’s claim must be adverse to the claim asserted by the [plaintiffs].”

Michel v. United States, 65 F.3d 130, 131–32 (9th Cir. 1995) (per curiam).

         The district court did not clearly err in concluding that Appellants’ claims

were untimely.       The district court based its determination on two sources of

evidence—Forest Service maps of the area from 1950 to 2005 which identified no

use restrictions on the road, and the government’s temporary closure of the road by


                                             5
erecting a sign and barrier in May 2006. Together with the historic public use of the

road, the historic maps should have alerted a reasonable landowner of the

government’s view regarding public access of the easement more than twelve years

before Appellants filed suit. And the government’s temporary closure of the road in

2006 was consistent with this understanding.

                                   CONCLUSION

      Accordingly, for the reasons expressed herein and in our accompanying

opinion, the government’s motion to dismiss was properly granted. The judgment

of the district court is AFFIRMED.




                                         6